SUMMARY ORDER
Defendants-Appellants Ramon and Felix Brito appeal from two orders that the United States District Court for the Northern District of New York (Scullin, J.) entered on January 19, 2012. In those orders, the district court refused to reduce the Defendants-Appellants’ sentences under 18 U.S.C. § 3582(c)(2) to a term of imprisonment that fell below the Defendants-Appellants’ amended guideline ranges. We affirm for the reasons set forth in United States v. Clifton Stith, 11-4933-cr (2d Cir. May 30, 2013).
We have considered the Defendants-Appellants’ remaining arguments and find them to be without merit. For the reasons stated herein, the judgment of the district court is AFFIRMED.